DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 12/14/2021.  These drawings are acceptable.


Allowable Subject Matter
3.	Claims 1-25 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
In the mixer assembly of claim 1, the inclusion of:
“the flow directing surface terminates at a distal end that is spaced apart from the inner wall surface to provide an orifice between the distal end and the inner wall surface” and “flow exiting the orifice is directed toward a surface opposite of the injection outlet” was not found.

In the vehicle exhaust component assembly of claim 11, the inclusion of:
“the flow directing surface terminates at a distal end that is spaced apart from the second inner wall surface to provide an orifice between the distal end and the second inner wall surface” and “flow exiting the orifice is directed toward a surface opposite of the cone outlet” was not found.


“positioning the flow directing surface to terminate at a distal end that is spaced apart from the inner wall surface to provide an orifice between the distal end and the inner wall surface” and “wherein flow exiting the orifice is directed toward a surface opposite of the cone outlet” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746